LEVINE, P. J.
This cause arose in Cuyahoga Common Pleas on an agreed statement of facts as follows:
One, Geo. Adams, assuming the name of Wm. McFadden, opened offices in Cleveland, and conducted a business of buying and selling coal under that name. He carried balances in Cleveland banks under the same name. He placed an order for coal with the Walingford Coal Co. who before shipping same procured Bradstreet Mercantile Agency to investigate McFadden. The agency gave a favorable report, so the Company shipped coal consigned to Wm. H. McFadden, which in due course was delivered to him by the railroad companies. The Company now contends that the railroads are liable to them because of delivery to Adams. Judgment being' for the railroad, error was prosecuted to the court of appeals, which held:
1. The goods were consigned to a person ' known to shipper as McFadden and were delivered to said person by the carriers.
2. A carrier who delivers goods to the consignee is not liable to the shipper for any loss thereby occasioned him, because of some error of the shipper’s as to the identity of the person to whom he consigned the goods.
3. In such case it is the shipper’s and not the carrier’s loss, because the carrier merely followed the shipper’s instructions.
Judgment affirmed.